674 P.2d 92 (1984)
66 Or.App. 496
STATE of Oregon, Respondent,
v.
Harold W. THOMPSON, Appellant.
No. 30217; CA A29258.
Court of Appeals of Oregon.
Argued and Submitted December 20, 1983.
Decided January 11, 1984.
Robert P. Van Natta, St. Helens, argued the cause for appellant. With him on the brief was Van Natta & Petersen, St. Helens.
Robert E. Barton, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and James E. Mountain, Jr., Sol. Gen., Salem.
Before GILLETTE, P.J., and VAN HOOMISSEN and YOUNG, JJ.
PER CURIAM.
The trial court's order finding defendant to be in contempt is inadequate in that it does not identify the statutory basis upon which it is entered. Accordingly, we cannot determine if it was proper.
Reversed and remanded for further proceedings.[1]
NOTES
[1]  On remand, the trial court may wish to consider, inter alia, the impact such decisions as SER Spencer v. Howe, 281 Or. 599, 576 P.2d 4 (1978), have on the procedures that must be followed (and the punishment that can be imposed) with respect to conduct like that of defendant.